Eccleston, J.,
delivered the opinion of this court.
Assuming, as the counsel for the appellant has contended, that the claim in controversy belonged to Joseph Kent in his individual right, and that the administrator de bonis non of Rinaldo Johnson, has no right to the same either at law or in equity, still we cannot reverse the decision of the chancellor on this appeal. There is nothing in the record to show that Joseph Kent is represented by the appellant, or that he has any right whatever to the fund in contest. If it does not appear that a party who appeals has been injured by the decision below, that decision will not be reversed, even if erroneous in reference to other parlies; because his rights not being affected by it, he has no cause of complaint. And although he may, in fact, have rights which have been injured, yet if they are not shown by the record, they can have no more influence than if they had no existence.
The appellant having no standing in this court on the present appeal, it must be dismissed with costs to the appellee.
Appeal dismissed.